DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 in the reply filed on 4/07/2022 is acknowledged.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,  2, and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tomioka (US PGPub 2007/0284309 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Tomioka in view of Park et al (KR 20160039788 A) and with support from Takaya et al (US PGPub 2014/0231338 A1).
With respect to claim 1, composite semipermeable membranes including a porous support and a polyamide film [Abs].  The membranes may be produced with materials and methods understood to be consistent with those employed in the claimed invention, i.e. production of a polysulfone support layer, and thereafter interfacial polymerization of a polyamide layer using mPD and TMC, followed by washing, treatment with a hypochlorite solution (e.g. at 200 ppm), and then treatment with a salt solution to remove excess hypochlorite [0082].  This would necessarily result in a polyamide active layer provided on a porous support having chlorine on a surface thereof.
Tomioka does not teach that the membrane has any particular color either before or after storing under any particular conditions.  However, as best understood, such color given such conditions would represent an inherent property of a chlorine-treated polyamide membrane such as that taught by Tomioka and, as discussed above, Tomioka employs materials and methods that understood to be consistent with the claimed invention which would necessitate properties consistent with the claimed invention.  Examiner notes that the instant specification examples e.g. Examples 1 and 2 vs. Comparative Examples 1-4 suggest that the color values consistent with the claim requirement are associated with sufficiently high concentrations of hypochlorite treatment e.g. examples with 100 ppm or 300 ppm.  Because Tomioka teaches washing and hypochlorite treatment consistent with the claimed invention, it too would necessarily display these properties.
Alternatively, Park teaches hollow fiber membranes including polysulfone membranes [Abs] and teaches measuring aspects of the membrane including CIE L* and b* values to determine the quality of the membrane after chemical treatment, particularly to determine chemical resistance [pg. 7].  It would have been obvious to one of ordinary skill in the art to ensure that the membranes taught by Tomioka exhibit proper chemical resistance, particularly given that they may undergo chemical treatment with hypochlorite, to ensure that they are suitable for their intended filtration properties and, in view of Park, to ensure that this resistance is reflected in suitable color properties i.e. low change in brightness and little yellowing and the like.  See further Takaya, which teaches membranes including polyamide layers [Abs] and teaches that e.g. yellowness index is relevant also for polyamide, particularly when the membrane has been brought into contact with reagents which may react with end groups on the membrane, as it may indicate e.g. azo content and otherwise indicate whether the properties of the membrane are desirable [0056-0057].  While Takaya does not teach using CIEL*a*b* values to evaluate this, at minimum the teachings of Takaya would cause of one of ordinary skill in the art to recognize that color evaluation as suggested by Park is valuable for polyamide membranes, and not just for polysulfone membranes.
With respect to claim 3, as above Tomioka teaches the same membrane materials produced by the same methods, including washing steps understood to be consistent with the instant invention, and therefore would necessarily produce the same chlorine content after storage.  The instant examples (see e.g. [Table 4]) suggest that this may be tied to pretreatment with chlorine at all, or possibly treatment with sufficiently high chlorine content, and Tomioka teaches 200 ppm which is consistent with the examples (i.e. between examples 1 and 3).
With respect to claim 4, Tomioka teaches providing the membranes within a module [0070] for use in a water treatment process [0071].

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (or Tomioka in view of Park et al with support from Takaya et al) in view of Lee et al (US PGPub 2017/0361284 A1 – also available as CN 105848767 A).
See the rejections of claims 1, 3, and 4 above.  This represents an alternative ground of rejection for claims 1, 3, and 4, in the case that any of the claimed properties might depend upon the presence of a protective glycerin-based coating layer for storage, a limitation which is explicitly required in claim 2.
Tomioka teaches as above but is silent to coating with a protective layer including glycerin on the polyamide active layer.
However, Lee teaches water treatment membranes [Abs] with polyamide active layers, and coating layers thereon to maintain moisture content e.g. during storage in a dry state [0002].  The coating may be applied to the formed polyamide active layer, and may contain a glycerin compound [0010, 0045] preferably in a 10-30% by weight composition [0059].
It would have been obvious to one of ordinary skill in the art to modify Tomioka’s taught membranes to include a glycerin-containing coating layer to protect the membrane during storage, because as in Lee glycerin compounds may be applied as coatings to polyamide membranes to maintain the membrane properties even during dry storage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777